Citation Nr: 1242502	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  96-51 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating higher than 20 percent for a low back disability as a residual of a lumbar strain.


REPRESENTATION

Appellant represented by:	Nancy Foti, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran served on active duty in the military from July 1966 to July 1969 and from April to December 1971. 

This appeal to the Board of Veterans' Appeals (Board) is from a November 1993 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  That decision, in relevant part, denied the Veteran's claim for a rating higher than 20 percent for his low back disability - lumbosacral (lumbar) strain.

In March 1998, as support for a higher rating for this disability, the Veteran testified at a hearing in Washington, DC, and more recently at a video-conference hearing in May 2003 before a Veterans Law Judge (VLJ) of the Board that since has retired.  So, in an April 2006 letter, the Veteran resultantly was advised of this and offered another hearing before a different VLJ that would ultimately decide this appeal.  In a May 2006 response, however, the Veteran indicated he did not want another hearing. 

In July 2006, the Board denied his claim for a rating higher than 20 percent for his low back disability.  He appealed the Board's decision to the U. S. Court of Appeals for Veterans Claims (CAVC/Court).  In an April 2008 Order, granting a joint motion, the Court vacated the Board's decision and remanded the claim to the Board for further development and readjudication in compliance with directives specified in the joint motion.

To comply with the Court's Order, the Board in turn remanded the claim in January 2009 to provide the Veteran another VA medical examination to reassess the severity of his low back disability.  He subsequently had this requested examination in August 2009 and a follow-up neurological examination in October 2009.


Although not mentioned in the Court-granted joint motion, the Board also directed the RO or Appeals Management Center (AMC) to provide the Veteran additional notice required by the Veterans Claims Assistance Act (VCAA) - and, in particular, the holdings in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), and Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008).  Vazquez since has since been overturned, however, in Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  In any event, the RO provided this additional notice in an April 2009 letter and, after also considering the results of the August 2009 VA compensation examination and the follow-up neurological examination in October 2009, issued a supplemental statement of the case (SSOC) in February 2010 continuing to deny this claim for a rating higher than 20 percent for the low back disability.

Upon receiving the file back from remand, the Board issued another decision in November 2010 also again denying this claim for a rating higher than 20 percent for the low back disability, and the Veteran again appealed to the CAVC/Court.  In a May 2011 Order, granting another joint motion, the Court again vacated the Board's decision and again remanded the claim to the Board for further development and readjudication in compliance with directives specified in the joint motion.

In compliance with the May 2011 order, granting the joint motion from the parties, the Board once again remanded the claim to the RO for yet another VA examination to determine whether the Veteran has Intervertebral Disc Syndrome (IVDS) and neurological impairment, associated with his service connected low back disability, lumbar strain. 

So to again comply with the Court's Order, the Board again remanded this claim to the RO in September 2011 for still further development and consideration, this time to schedule additional VA orthopedic and neurological examinations to specifically determine whether he has intervertebral disc syndrome (IVDS), i.e.., disc disease, and, if he does, to determine whether it is part and parcel of his service-connected low back disability, i.e., his lumbar (lumbosacral) strain, or proximately due to, the result of, or aggravated by this service-connected disability to also be considered service connected on this secondary basis.

Regrettably, still further comment is needed concerning this, so the Board is again remanding the claim.


REMAND

The prior September 2011 remand, as mentioned, was to provide the Veteran another VA medical examination to determine with he has IVDS (disc disease), and, if so, whether it is part and parcel of his service-connected low back disability, meaning the lumbar (lumbosacral) strain, including secondary to it, meaning caused or aggravated by this strain.  38 C.F.R. § 3.310(a) and (b) (2012).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

So this additional medical examination of his lumbar spine was for more than a determination regarding the severity of this low back disability for rating purposes, rather, also to consider whether service connection was additionally warranted for IVDS.  So in the Board's remand instructions, among other requests, it was specified that all necessary diagnostic testing and evaluation would need to be performed and the results considered before providing comment.  This was important since the joint motion had pointed out that VA records in February 1995 had listed a diagnostic impression of IVDS, and because the record was unclear as to whether the Veteran actually had IVDS.

In response to this remand directive, the Veteran had this requested VA compensation examination in March 2012.  The examiner however indicated "no" concerning whether the Veteran had IVDS of his thoracolumbar spine, meaning of the combined thoracic and lumbar segment.  The examiner also later commented in the report of his evaluation that VA records had not shown the Veteran was ordered to bed rest at anytime during the past several years, so, by definition, had not experienced any incapacitating episodes.  See 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5243, Note (1).

But as the Veteran's attorney since has pointed out in her most recent September 2012 submission, although that VA examiner succinctly responded "no" to the question of whether the Veteran has IVDS, the examiner did not consider the previous diagnosis of this condition in the medical evidence dated in 1995 or provide any explanation or opinion as to this change in diagnosis or reason the Veteran no longer has it.  The attorney cited Colayong v. West, 12 Vet App 524, 534 (1999), for the proposition that when there has been a change in the medical diagnosis, VA must reconcile the various diagnoses into a consistent picture.

A medical opinion is considered adequate when it is based upon consideration of the Veteran's prior medical history and examinations and describes the disability in sufficient detail so the Board's evaluation of the disability is fully informed.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Here, though, because the report of the March 2012 VA examination does not provide sufficient information for the Board to reconcile the change in diagnosis from concluding the Veteran has IVDS (or at least did in February 1995) but now does not (according to the report of this most recent March 2012 VA examination), VA must return this examination report as inadequate for rating purposes and obtain an addendum discussing the previous diagnosis of IVDS.  38 C.F.R. § 4.2.  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  And see Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated, and "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to a doctor's opinion"); Miller v. West, 11 Vet. App. 345, 348 (1998) ("A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record."); Dennis v. Nicholson, 21 Vet. App. 18, 22 (2007) ("The Court has long held that merely listing evidence before stating a conclusion does not constitute an adequate statement of reasons and bases."  (citing Abernathy v. Principi, 3 Vet. App. 461, 465 (1992)).

For these reasons, there has not been compliance with the Board's prior remand directive.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a Veteran is entitled to compliance with a remand directive, and the Board commits error, as a matter of law, in failing to ensure compliance).

Accordingly, this claim is again REMANDED for the following additional development and consideration:

1.  Have the VA compensation examiner who evaluated the Veteran's low back disability, lumbar strain, in March 2012 specify once more whether the Veteran has IVDS, i.e., disc disease, but this time with consideration and comment on the prior diagnosis of IVDS in February 1995.  So if this examiner still believes the Veteran does not have it, he must reconcile this conclusion with this prior diagnosis, such as by providing some explanation as to why the diagnosis has changed.

Therefore, for completeness of this supplemental (addendum) opinion, it is essential the examiner review the claims file, including this remand, for the pertinent history of this claimed disability.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

If no opinion can be rendered concerning this claim, without resorting to mere speculation, explain why this is not possible or feasible, such as clarifying whether the examiner simply is unable to comment since the limits of medical knowledge have been exhausted or, instead, for example, there are multiple possible etiologies with none more prevalent than another, or he needs further information to assist in making this nexus determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.

If, for whatever reason, it is not possible to have this same VA examiner provide this further comment, then obtain this additional comment from someone else that is equally qualified.  In this eventuality, however, it may be necessary to have the Veteran reexamined, but this is left to the designee's discretion as to whether another examination is needed. 

2.  Then readjudicate this claim for a rating higher than 20 percent for the low back disability in light of all additional evidence, including this supplemental opinion.  If this claim continues to be denied, send the Veteran and his attorney a supplemental statement of the case and give them opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


